            UNITED STATES DISTRICT COURT FOR THE
              MIDDLE DISTRICT OF PENNSYLVANIA


PATRICIA L. ABRAMS, et al.,

          Plaintiffs,            Case No. 4:16-cv-01343-MWB
     v.
                                 (Judge Matthew W. Brann)
CHESAPEAKE ENERGY
CORPORATION; et al.,

          Defendants.

PAUL H. ARNOLD, et al.,

          Plaintiffs,            Case No. 4:16-cv-01345-MWB

     v.                          (Judge Matthew W. Brann)

CHESAPEAKE ENERGY
CORPORATION; et al.,

          Defendants.

ROBERT C. ABRAMS, JR., et al.,

          Plaintiffs,            Case No. 4:16-cv-01346-MWB

     v.                          (Judge Matthew W. Brann)

CHESAPEAKE ENERGY
CORPORATION; et al.,

          Defendants.
 KYLIE E. AHERN a/k/a KYLIE E.
 PERRY, et al.,

              Plaintiffs,                           Case No. 4:16-cv-01347-MWB

        v.                                          (Judge Matthew W. Brann)

 CHESAPEAKE ENERGY
 CORPORATION; et al.,

              Defendants.

                             JOINT STATUS REPORT

      Pursuant to the Court’s September 23, 2019 Orders in Patricia L. Abrams v.

Chesapeake Energy Corporation, et al., 4:16-cv-1343 (“P. Abrams”), ECF No. 109,

Paul H. Arnold, et al. v. Chesapeake Energy Corporation, et al., 4:16-cv-1345

(“Arnold”), ECF No. 107, Robert C. Abrams, Jr., et al. v. Chesapeake Energy

Corporation, 4:16-cv-1346 (“R. Abrams”), ECF No. 101, Kylie E. Ahern, et al. v.

Chesapeake Energy Corporation, 4:16-cv-1347 (“Ahern”), ECF No. 101, counsel

for the parties in these actions, hereby provide this joint status report:

      1.      The claims in these actions are similar to and overlap with claims

asserted in other putative class actions, joint actions, and/or individual actions

pending in this jurisdiction. See, e.g., Demchak Partners Limited Partnership v.

Chesapeake Appalachia, L.L.C., No. 3:13-cv-02289-MEM (“Demchak”); Brown v.

Access Midstream Partners, L.P., No. 3:14-cv-00591-MEM (“Brown”); The
Suessenbach Family Limited Partnership v. Access Midstream Partners, L.P., No.

3:14-cv-01197-MEM (“Suessenbach”); A&B Campbell Family LLC v. Chesapeake

Energy Corp., No. 3:15-cv-00340-MEM (“Campbell”); Tyler v. Chesapeake

Appalachia, L.L.C., No. 3:16-cv-00456-MEM (“Tyler”).

      2.     As explained in the parties’ prior Status Reports, counsel for Plaintiffs

and for the Chesapeake Defendants appeared before the Honorable Malachy E.

Mannion on December 20, 2017, to report on their progress towards a global

settlement of the Brown, Suessenbach, Campbell, and Tyler actions, which would

include the claims asserted by the Plaintiffs in P. Abrams, Arnold, R. Abrams, and

Ahern, subject to the approval of those Plaintiffs. Thereafter, on February 21, 2018,

the Chesapeake Defendants, the Anadarko Defendants, and representatives from the

Pennsylvania Attorney General’s Office participated in a settlement conference

before the Honorable Kenneth D. Brown in connection with the claims being

asserted by the Office of Attorney General in Commonwealth of Pennsylvania v.

Chesapeake Energy Corp., et al., No 2015IR0069 (Pa. Ct. Com. Pl. Bradford Cty.)

(the “AG Action”). Another conference before Judge Brown occurred on May 10,

2018. Judge Mannion deferred scheduling another status conference pending the

results of Judge Brown’s settlement efforts in the AG Action.

      3.     On August 10, 2018, and September 18, 2018, follow-up telephonic

settlement conferences were held before Judge Brown.




                                          2
       4.        As a result of some of these settlement discussions, the parties in Brown

and Suessenbach reached a settlement agreement (the “Settlement Agreement”).

Accordingly, on August 9, 2018, plaintiffs in those actions filed a Motion for

Preliminary Approval of Class Action Settlement, the terms of which reflect the

parties’ Settlement Agreement.

       5.        Counsel for Plaintiffs in these actions have participated in the

negotiations that resulted in the Settlement Agreement in Brown and Suessenbach.

Although the Plaintiffs in these actions are expressly excluded from the Settlement

Class as defined in the Settlement Agreement in Brown and Suessenbach, the

Settlement Agreement expressly contemplates the attribution of a portion of the

$7,750,000 settlement amount to resolve the claims of certain Plaintiffs in the above-

captioned actions (those with the kinds of leases covered by the Settlement

Agreement) against the Chesapeake Defendants, and against other defendants in

Brown and Suessenbach, including Access Midstream Partners, L.P. (now known as

The Williams Companies, Inc.).           Counsel for Plaintiffs and counsel for the

Chesapeake Defendants are continuing discussions to resolve such claims asserted in

these actions.

       6.        Meanwhile, on November 14, 2018, the Commonwealth Court of

Pennsylvania, sitting en banc, held oral argument in the interlocutory appeal of the

AG action on (1) whether a cause of action may be brought under Pennsylvania’s




                                              3
Unfair Trade Practices and Consumer Protection Law (“UTPCPL”) for alleged

wrongful conduct by lessees in oil and gas lease transactions; and (2) whether a cause

of action may be brought under the UTPCPL for alleged antitrust violations.

       7.    On March 15, 2019, the Commonwealth Court of Pennsylvania issued

its opinion in the AG Action, finding that a cause of action may be brought under the

UTPCPL for alleged wrongful conduct by lessees in oil and gas lease transactions,

but that alleged antitrust violations are not automatically actionable under the

UTPCPL.

       8.    Subsequently, the defendants in the AG Action filed a petition for

allocator in the Pennsylvania Supreme Court, requesting review of the March 15,

2019 opinion issued by the Commonwealth Court of Pennsylvania. On October 30,

2019, the Pennsylvania Supreme Court granted that petition.

       9.    The issues to be addressed by the Pennsylvania Supreme Court are as

follows:

       Are claims by the Commonwealth, brought on behalf of private
       landowners against natural gas extractors alleging that the extractors
       used deceptive, misleading, and unfair tactics in securing natural gas
       leases from landowners, cognizable under the Unfair Trade Practices
       and Consumer Protection Law?

       May the Commonwealth pursue antitrust remedies under the Unfair
       Trade Practices and Consumer Protection Law?

       10.   On January 9, 2020, defendants filed their opening brief with the

Pennsylvania Supreme Court. The Commonwealth filed its opening brief on March



                                          4
3, 2020.

       11.    For all of the foregoing reasons, the parties respectfully request

continuation of the stay entered in these matters.

 Dated: March 4, 2020                          Respectfully Submitted,

 By: /s/ Christopher D. Jones                  By: /s/ John B. Dempsey
 Christopher D. Jones                          Daniel T. Brier
 Griffin, Dawsey, Depaola & Jones,             John B. Dempsey
 P.C.                                          Myers Brier & Kelly, LLP
 01 Main Street                                425 Spruce Street, Suite 200
 Towanda, PA 18848                             Scranton, PA 18503
 Tel: (570) 265-2175                           Tel: (570) 342-6100
 E-mail: chris@gddj-law.com                    E-mail: dbrier@mbklaw.com
                                                        jdempsey@mbklaw.com
 Taunya M. Rosenbloom
 Law Office of Taunya Knolles                  Seamus C. Duffy (pro hac vice)
 Rosenbloom                                    Akin Gump Strauss Hauer &
 P.O. Box 309                                  Feld LLP
 332 South Main Street                         Two Commerce Square
 Athens, PA 18810                              Suite 4100
 Tel: (570) 888-0660                           Philadelphia PA 19103
 E-mail: taunya@tkrlaw.com                     Tel: (215) 965-1200
                                               E-mail: sduffy@akingump.com
 Thomas S. McNamara
 Indik & McNamara, P.C.                        Daniel T. Donovan (pro hac vice)
 100 South Broad Street, Suite 2230            Kirkland & Ellis LLP
 Philadelphia, PA 19110                        655 Fifteen Street, NW
 Tel: (215) 567-7125                           Washington, DC 20005
 E-mail: tmcnamara915@gmail.com                Tel: (202) 879-5000
                                               E-mail: ddonovan@kirkland.com
 Attorneys for Plaintiffs
                                               Attorneys for Defendants Chesapeake
                                               Energy Corporation, Chesapeake
                                               Appalachia, L.L.C., Chesapeake Energy
                                               Marketing, L.L.C., and Chesapeake
                                               Operating, L.L.C.




                                           5
By: /s/ John K. Gisleson                By: /s/ Guy S. Lipe
John K. Gisleson                        John A. Snyder
Matthew H. Sepp                         McQuaide Blasko, Inc.
Morgan, Lewis & Bockius LLP One         811 University Drive
Oxford Centre, 32nd Floor 301           State College, PA 16801
Grant Street                            Tel: (814) 238-4926
Pittsburgh, PA 15219                    E-mail: clglenn-hart@mqblaw.com
Tel: (412) 560-7432                             svsims@mqblaw.com
E-mail: john.gisleson@morganlewis.com           jsbumbarger@mqblaw.com
         matthew.sepp@morganlewis.com           jasnyder@mqblaw.com

Attorneys for Defendant Mitsui          Guy S. Lipe
E&P USA LLC                             Vinson & Elkins LLP
                                        1001 Fannin Street
                                        Suite 2500
                                        Houston, TX 77002
                                        Tel.: 713-758-1109
                                        E-mail: glipe@velaw.com

                                        Attorneys for Defendants Anadarko
                                        Petroleum Corporation and Anadarko
                                        E&P Onshore, LLC




                                 6
/s/ Michael J. Gibbens
Michael J. Gibbens (pro hac vice)
Susan E. Huntsman (pro hac vice)
Crowe & Dunlevy
321 S. Boston Ave., Suite 500
Tulsa, OK 74103
Tel: (918) 592-9800
E-mail:
mike.gibbens@crowedunlevy.com
susan.huntsman@crowedunlevy.com

John S. Summers
Hangley Aronchick Segal Pudlin &
Schiller
One Logan Square, 27th Floor
18th & Cherry Streets
Philadelphia, PA 19103
Tel: (215) 496-7007
E-mail: jsummers@hangley.com

Attorneys for Defendants The Williams
Companies, Inc., Access MLP
Operating, L.L.C., n/k/a Williams MLP
Operating, L.L.C., and Appalachia
Midstream Services, L.L.C.




                                        7
